Citation Nr: 1646034	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  14-02 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for lumbar fibromyositis currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for external hemorrhoids currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for chronic maxillary sinusitis currently evaluated as zero percent disabling.

4.  Entitlement to service connection for neuropathy left upper extremity.

5.  Entitlement to service connection for neuropathy right upper extremity.

6.  Entitlement to service connection for neuropathy and radiculopathy of the left lower extremity.

7.  Entitlement to service connection for neuropathy and radiculopathy of the right lower extremity.

8.  Entitlement to service connection for a psychiatric disorder to include a depressive disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 1976 and from October 1979 to April 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2010 and November 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Regarding the increased rating claims, the record shows that the Veteran was afforded a VA examination of the service-connected sinusitis in April 2009.  He was afforded VA examinations of the service-connected lumbar fibromyositis and hemorrhoids in April 2010.  Review of the VA treatment records dated from April 2008 to December 2013 show that the Veteran has undergone treatment for these service-connected disabilities since the VA examinations.  The VA treatment records suggest possible worsening of the service-connected disabilities since the last examination.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Because of the evidence of possible worsening since the last examinations, new examinations are needed to determine the severity of the service-connected disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board further notes that a remand is required for the increased rating claim for the service-connected lumbar fibromyositis in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  In particular, the Board notes that findings from the 2010 examination appear insufficient to assess the Veteran's motion in passive motion, and (where relevant) weight-bearing and nonweight-bearing settings.  Accordingly, the Veteran should be afforded another VA examination to assess the current nature and severity of the lumbar spine disability.  See Correia; supra.  

Regarding the claims of service connection for neurological disorders of the upper and lower extremities, the Board finds that a remand is required to obtain clarification of, and additional support for, the April 2010 VA medical opinion.  In the April 2010 VA medical opinion, the VA examiner opined that the claimed neurological disorders of the upper and lower extremities were not caused by or related to the service-connected lumbar fibromyositis.  However, subsequent to this medical opinion, the Veteran submitted a statement by his private neurologist which suggests that there may be a relationship.  See the February 2011 statement by Dr. Juan Deniz.  The VA examiner should review this medical statement and render an addendum opinion as to the relationship between the claimed neurological disorders of the extremities and the service-connected lumbar fibromyositis.  The VA examiner should also render a medical opinion as to whether the claimed neurologic disorders of the extremities are related to military service and whether the service-connected lumbar fibromyositis aggravates the claimed disabilities.  Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).

Regarding the claim for service connection for a psychiatric disorder, the Board finds that an additional VA examination is necessary.  The April 2010 VA psychiatrist provided a medical opinion as to direct and secondary service connection for the psychiatric disorder but did not provide an opinion as to whether the service-connected lumbar fibromyositis aggravated the claimed psychiatric disorder.  VA treatment records suggest this possibility.  A February 2011 VA mental health treatment record indicates that the Veteran's pain sensation increases the already established depression.  A July 2008 VA mental health treatment record indicates that the Veteran reports to having serious back problems which have contributed to his depression.  The April 2010 VA medical opinion did not address whether the service-connected lumbar fibromyositis aggravated the claimed depressive disorder.  Thus, the Board finds that a remand is required to obtain clarification of, and additional support for the VA medical opinion that addresses secondary service connection.  

The AOJ should obtain copies of all records of VA treatment for the service-connected disabilities and the claimed psychiatric disorder and neurological disorders of the upper and lower extremities dated from December 2013 to present from the VA healthcare system.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A (b)(1) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of VA treatment for the service-connected disabilities and the claimed psychiatric disorder and neurological disorders of the upper and lower extremities dated from December 2013 to present from the VA healthcare system. 

2.  Schedule the Veteran for a VA examination to determine the severity of the service-connected hemorrhoids.  

3.  Schedule the Veteran for a VA examination to determine the severity of the service-connected chronic maxillary sinusitis.    

4.  Schedule the Veteran for a VA examination to determine the current severity of service-connected lumbar fibromyositis and to determine the etiology of the claimed neurologic disorders of the upper and lower extremities.   

The examiner must utilize the appropriate Disability Benefits Questionnaire.  Additionally, the examiner must test the range of motion in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner must also state the total duration of incapacitating episodes caused by the lumbar fibromyositis during the past 12 months.

The examiner should specify whether the Veteran has a separate neurologic disability in the upper and lower extremities as a result of the lumbar fibromyositis.  If found, the examiner should provide a detailed assessment of the current severity of the neurologic disorder of the upper and lower extremities.  The level of nerve impairment for each such nerve must be described as "mild," "moderate," "moderately severe," or "severe" disability.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any the neurologic disorder of the upper and lower extremities is related to injury or disease or other event in active service.    

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any neurologic disorder of the upper and lower extremities is aggravated by the Veteran's service-connected lumbar fibromyositis.  "Aggravated" means that the psychiatric disability was permanently worsened beyond the natural progression of the disease by the service-connected lumbar spine disability. 

The examiner should clearly outline the rationale for any opinions expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

5.  Return the Veteran's claims file to the VA examiner who conducted the April 2010 VA psychiatric examination (or if he is no longer available, a suitable replacement).  

The examiner should provide the following medical opinions: 

a)  Is it at least as likely as not (50 percent or greater) that any current psychiatric disorder was caused by the Veteran's service-connected lumbar fibromyositis or other service-connected disability? 

b)  Is it at least as likely as not (50 percent or greater) that any current psychiatric disorder was aggravated by the Veteran's service-connected lumbar fibromyositis or other service-connected disability?  "Aggravated" means that the psychiatric disability was permanently worsened beyond the natural progression of the disease by the service-connected lumbar spine disability. 

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.  If an opinion cannot be provided without an examination, one should be provided.

6.  After completing all indicated development, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran with a fully responsive Supplemental Statement of the Case and afford him a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


